Citation Nr: 0708933	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  95-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the death of the veteran as a result of 
VA prescribed medications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
retiring in August 1975.  He died in October 1986.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
1991 and August 1995 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.  In the 
November 1991 decision, the RO denied service connection for 
the cause of the veteran's death.  The appellant entered a 
notice of disagreement with this decision in May 1992; the RO 
issued a statement of the case on this issue in July 1992; 
and the appellant entered a substantive appeal, on a VA Form 
9, which was received in August 1992.  In the August 1995 
rating decision, the RO denied the appellant's claim for 
compensation for the veteran's death under the provisions of 
38 U.S.C.A. § 1151 as a result of VA medical treatment with 
Xanax.  The appellant entered notice of disagreement with 
this decision in September 1995; the RO issued a statement of 
the case on this issue in January 1996 (one of two issues 
included in a "supplemental statement of the case"); and the 
appellant entered a substantive appeal that appears to have 
been received in February 1996 in the form of a request for 
personal hearing.  The appellant was afforded a personal 
hearing on both issues at the RO in April 1997.  

In October 2003, the Board remanded this case.  In May 2006, 
the appellant testified at a personal hearing before the 
undersigned.  In November 2006, the appellant was issued a 
copy of the hearing transcript.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

2.  The veteran's tinnitus and psychiatric disorders were 
attributable to service.  

3.  The Certificate of Death reflects that the immediate 
cause of death was cardiopulmonary arrest due to an acute 
myocardial infarction.  There were no other significant 
conditions contributing to death.  

4.  A cardiovascular disorder was not manifest during service 
nor within one year of separation; the most probative medical 
evidence does not show that cardiovascular disease was 
attributable to service.

4.  The veteran's tinnitus and psychiatric disorders and the 
medications prescribed for those disabilities were not the 
immediate or underlying cause of the veteran's death, and 
were not etiologically related to the cause of death; they 
did not contribute substantially or materially to cause the 
veteran's death and they were not of such severity that they 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of other disease causing 
death.

5.  The veteran was not under VA medical treatment for 
tinnitus nor psychiatric disorders when he died, however, 
even assuming he was taking VA medications for those 
disabilities, the most probative medical evidence shows that 
they did not result in death.  



CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303. 3.304, 3.307, 3.309, 3.312 (2006).

2.  The requirements for compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the death of the 
veteran have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.358 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in May 2001 and March 2004 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided in 
March 2005.  

The service medical records, VA medical treatment records, 
and identified private medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  Numerous VA 
medical opinions have also been obtained.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

The Board notes that after the SSOC was issued, the appellant 
submitted additional evidence.  However, as it is duplicative 
of evidence already submitted, there is no prejudice to the 
appellant even though initial review was not conducted by the 
RO.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

No further notice is necessary per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In June 1991, the claimant's application for VA benefits was 
received.  She had two distinct claims.  The appellant 
contended that the veteran's cause of death was due to 
service.  She asserted that the veteran died of a seizure and 
not a heart attack.  She indicated that the veteran's 
tinnitus was due to noise exposure during service.  She 
asserted that the tinnitus caused a psychiatric disorder and 
the stress from these disorders caused his death.  
Alternatively, she asserted that the veteran was given Xanax 
to relieve symptoms.  She maintained that the veteran's Xanax 
and other psychotropics at the time of his death contributed 
to cause his death.  In addition, she stated that Xanax had 
been stopped prior to the veteran's death, the withdrawal of 
Xanax could cause seizures, and the veteran had seizures just 
prior to his death.  

With regard to the claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for the death of the 
veteran as a result of VA medical treatment with Xanax or 
other drugs, the appellant has asserted that the veteran's 
death resulted from Xanax that VA prescribed to the veteran.  
The appellant asserted that the veteran was taking Xanax at 
the time of his death or that Xanax had been stopped prior to 
his death, and the appellant contended that withdrawing Xanax 
could result in a seizure or death.  

With regard to service connection for the cause of death, 
applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  In order to constitute the principal cause of death 
the service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  In order to 
constitute the contributory cause of death it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  If the service-connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including cardiovascular disease, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

With regard to the claim under 38 U.S.C.A. § 1151, 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied. In this case, 
the claim was received prior to October 1, 1997; thus, 38 
C.F.R. § 3.358 is to be applied.

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed prior 
to October 1, 1997, a claimant is not required to show fault 
or negligence in medical treatment.  Essentially, all 
additional disability resulting from VA treatment, except for 
a few narrowly prescribed exceptions, may be compensated 
under 38 U.S.C.A. § 1151.  See Brown v. Gardner, 115 S.Ct. 
552 (1994).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

The evidence must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1),(2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3).

In a precedent opinion dated December 31, 1997, the Acting 
General Counsel of VA concluded that "all claims for benefits 
under 38 U.S.C. § 1151, which governs benefits for persons 
disabled by treatment or vocational rehabilitation, filed 
before October 1, 1997, must be adjudicated under the 
provisions of section 1151 as they existed prior to that 
date."  VAOPGPREC 40-97 (December 31, 1997).  Additionally, 
in a General Counsel opinion, which was issued prior to the 
December 1997 opinion, the Office of General Counsel 
determined that compensation under 38 U.S.C.A. § 1151 for 
injuries suffered "as a result of . . . hospitalization" was 
not limited to injuries resulting from the provision of 
hospital care and treatment, but may encompass injuries 
resulting from the risks created by any circumstances or 
incidents of hospitalization.  VAOPGCPREC 7-97 (January 29, 
1997).

In support of her claim, the appellant has submitted medical 
and non-medical literature.  The literature discussed 
tinnitus, psychiatric impairment, Xanax and Tenormin, both 
drugs that the veteran had been taking during his lifetime.  
The Board notes that while portions of the materials may 
generally support the appellant's assertions, they are not 
based on the veteran's medical state in particular and do not 
reflect any review of the veteran, his medical records, or 
any opinion regarding them.  Accordingly, this evidence is 
not specific to the veteran's case and is not probative as to 
why the veteran died.  Likewise, while the appellant has made 
assertions regarding the cause of the veteran's death, and 
her statements are reiterated and supported by the veteran's 
children, the appellant and the veteran's children, as lay 
persons, have not been shown to be capable of making medical 
conclusions; thus, her statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board will consider the other evidence of record 
in support of the claim.  

The service medical records are negative for any 
cardiovascular disease or injury.  No cardiovascular 
abnormality was manifest within one year of the veteran's 
separation from service.  

Post-service, the veteran was diagnosed as having tinnitus in 
December 1985.  It was also noted that he had an anxiety 
reaction. That same month, the veteran was provided 
cardiovascular testing through a Holter test.  The veteran 
was subsequently seen for tachycardia episodes.  The veteran 
was prescribed Xanax for his tinnitus and was prescribed 
Tenormin for his heart problems.  

In October 1986, the veteran died.  According to the 
Certificate of Death, the cause of death was a 
cardiopulmonary arrest due to an acute myocardial infarction.  
There were no other significant conditions contributing to 
death.  No autopsy was performed.  

In an October 1992 letter, P.A.Y., a service buddy, indicated 
that the veteran appeared to have hearing loss during service 
as well as incapacitating headaches which were accompanied by 
mood swings.  

In a December 1992 letter, B.S., a friend of the veteran's, 
stated that in the 1980's, the veteran's demeanor started to 
change.  The veteran complained of headaches and he exhibited 
mood swings and irritable behavior.  

In November 1992 and March 1993 letters, E.S.P., stated that 
she became friends with the veteran after he retired from 
service.  The veteran would tell her that he had headaches 
and ringing in his ears which was driving him "up a wall."  
The veteran also talked about his "heart pounding," but his 
doctor had told him that his heart was fine, but he might 
have a murmur.  

In a May 1995 letter, A.T.B., D.P.M., who is the appellant's 
brother-in-law, indicated that he first knew the veteran 
during service and up until his death.  He stated that in 
recent years, the veteran exhibited a dramatic change in his 
personality.  The veteran related that for a number of years 
prior to his death, the veteran had been having ringing in 
his ears, dizziness, and headaches.  He also seemed 
depressed.  Dr. B. felt that the medications that the veteran 
was taking were interacting with each other and were 
affecting not only his physical, but also his medical 
condition.  He did not opine as to the cause of death.  

In a July 1995 letter, B.J.M., a service buddy, stated that 
he and the veteran were exposed to loud noises during service 
and that he now required hearing aids.  

In a July 1995 letter, C.W.J., a friend of the veteran's from 
the early 1980's, indicated that the veteran was a good 
teacher and good man.  The appellant informed him of the 
veteran's tinnitus and this friend could understand how 
working on or near aircraft could cause tinnitus.  

In an August 1995 letter, R.W.C., PhD., indicated that he was 
friends with the veteran, post service, and that the veteran 
was frustrated and angry that doctors could not stop the 
noise in his head which was becoming worse.  The veteran was 
depressed and displayed angry outbursts.  

In August 1995, a medical advisor to the veteran's 
representative opined that it was not reasonable to conclude 
that the veteran's acute myocardial infarction was the 
proximate unwanted complication of the antidepressant 
medication prescribed to the veteran.  

In a September 1995 letter, a service buddy, M.P.T., 
indicated that during service, he was aware that the veteran 
was suffering from some kind of hearing loss.  He also 
complained of headaches.  The service buddy stated that the 
headaches were accompanied by mood swings and depression and 
that the veteran was taking medication.  

In a March 1996 letter, a service buddy, C.C.P., stated that 
during service, the veteran would complain of severe 
headaches and ringing in his ears.  He would be irritable and 
moody when having these problems.  

In a March 1996 letter, J.R.S., an industrial psychologist 
opined that the veteran was exposed to acoustic trauma during 
service which produced wholly or partially the veteran's 
tinnitus.  The tinnitus in turn could have caused the veteran 
a high level of personal deterioration and dysfunction.  

In April 1997, the appellant testified at a personal hearing.  
She indicated that the veteran's tinnitus caused stress which 
led to the veteran's heart attack which caused his death.  
She also indicated that his prescribed medications caused 
heart problems and seizures which caused his death.  

Undated letters were received from M.M., N.H., D.H., M.C., 
and G.K., which essentially indicated that the veteran had 
undergone behavior changes during his life and complained of 
headaches and heart issues.  

In an August 1998 letter, J.R.S. further indicated that the 
veteran had severe tinnitus which was based largely or 
entirely on his traumatic exposure to loud noises during 
service.  The tinnitus in turn could cause stress-related 
symptoms.  

In a January 1999 letter, D.E.T., an audiology coordinator 
indicated that hearing loss, tinnitus, and hypersensitivity 
could very well be related to inservice noise exposure

In a September 1999 letter, D.S.W., Ph.D., indicated that the 
veteran's hearing loss, tinnitus, and hypersensitivity could 
very well have occurred due to inservice noise exposure.

In a January 2000 letter, K.M., an audiologist, indicated 
that the veteran's hearing loss, tinnitus, and 
hypersensitivity could very well have occurred due to 
inservice noise exposure.  

In an August 2001 letter, A.K., an audiologist, stated that 
he had reviewed the veteran's records and that he had 
progressive hearing loss and tinnitus which were likely a 
result of his significant exposure to loud noises which 
serving in the military.  

In a September 2001 letter, D.A.D., an audiologist, opined 
that the veteran had hearing loss that was due to noise 
exposure.  He also indicated that the veteran had tinnitus 
and the record suggested that the veteran had stress and 
anxiety.  

In an April 2002 letter, E.B.B., Ph.D., indicated that 
tinnitus often leads to psychological distress.  In addition, 
medications for tinnitus can cause unpleasant side-effects.

In a January 2003 letter, D.F., M.D., indicated that he had 
reviewed the record and that it seemed that the veteran 
complained of hypersensitivity to noise, ear plugging, 
vertigo and at times symptoms consistent with tinnitus during 
service.  

In January 2003, a VA medical opinion was obtained.  The 
examiner indicated that the cause of death, cardiopulmonary 
arrest, is an end-stage event.  The cause, that is myocardial 
infarction, was only suggested and there was no evidence that 
this was in fact the case.  The appellant indicated that on 
the day prior to the veteran's death, she witnessed what 
appeared to be a seizure with the jerking motions and 
associated cyanosis.  If this was the case, the etiology of 
this event remained uncertain.  In attempting to assess a 
possible underlying cardiac condition, in the absence of an 
autopsy, it was necessary to looks for accepted risk factors, 
which include a family history of diabetes, 
hypercholesterolemia, hypertension, smoking, obesity, and a 
sedentary lifestyle.  A careful review of all of the medical 
information revealed no comprehensive medical history and 
physical examination.  The record also did not provider a 
baseline set of laboratory tests.  There was some suggestion 
of a borderline hypertension.  From a review of the record, 
the examiner noted that the veteran was taking Atenolol which 
was prescribed for tachycardia, which may have been related 
to the veteran's anxiety.  In December 1985, the veteran had 
undergone Holter monitoring for evaluation of tachycardia.  
The record showed a rather sedentary lifestyle.  In addition, 
the veteran suffered from venous insufficiency from as early 
as 1970 which was characterized by swelling of the lower 
extremities.  This may or may not have been a factor in the 
cause of death, such as pulmonary embolus.  The examiner 
concluded that from the evidence of record and in the absence 
of autopsy findings, it was speculative to venture a 
diagnosis of the cause of death and particularly as related 
to the heart.  It would be equally speculative to attribute 
the cause of death to the psychological stress engendered by 
the veteran's condition of tinnitus, as was done by J.R.S., 
particularly in light of the inability to weigh the other 
more clearly associated risk factors in the development of 
coronary artery disease.  

In April 2004, the same examiner who provided the January 
2003 opinion, indicated that the veteran most likely died of 
a cardiorespiratory arrest secondary to coronary artery 
disease.  The examiner reiterated the risk factors for 
coronary artery disease.  It was noted that the veteran had 
tachycardia and was taking Tenormin, a beta blocker which 
lowers the heart rate, but can also be used for patients with 
hypertension and coronary artery disease.  With the exception 
of a reclusive lifestyle and obesity, other potential risk 
factors were not a matter of record.  It was also noted that 
stress might have been a considered a significant risk 
factor.  The examiner opined that it was at least as likely 
as not that the veteran's tinnitus was a causative factor in 
the veteran's anxiety, depression, and headaches.  However, 
the examiner was unable to state that the veteran's 
psychological symptoms contributed substantially or 
materially to cause a cardiovascular disorder including a 
terminal, acute myocardial infarction and cardiopulmonary 
arrest.  It was the examiner's opinion that the Xanax used to 
treat anxiety and Tenormin used to treat the veteran's other 
conditions, did not contribute substantially or materially to 
cause a cardiovascular disorder including terminal acute 
myocardial infarction and cardiopulmonary arrest.  Both of 
these medications had a long history of safety and the 
veteran had been taking both for over 6 months.  It was the 
examiner's opinion that it was not as likely as not that the 
veteran's death was the result of the VA treatment of the 
veteran with Xanax or other medications.  

In an October 2004 letter, A.V. and W.V., indicated that they 
knew the veteran from 1967 through the time of his death and 
witnessed him undergo a personality change from a considerate 
man to a person who could be mean and irrational.  

In an October 2004 letter, A.L., indicated that the veteran 
was a healthy man in the early 1980's and his death was 
shocking.  

In an undated letter, the veteran's nephew indicated that the 
veteran was a kind man whose behavior changed and his mood 
would turn for no apparently reason.  In addition, he was 
instructed to keep quiet because the veteran could not bear 
noise.  

In an October 2004 letter, J.M.P., indicated that he had met 
the veteran one time and then the appellant called him over 
and he found the veteran deceased on the floor.  

Ina  November 2004 letter, H.G. C., M.D., FACC, indicated 
that it was his experience as a cardiologist that when a 
person only 50 years old dies suddenly and unexpectedly, that 
an autopsy would be performed.  He felt that there was no 
specific information in the veteran's records to support the 
specific diagnosis of cardiopulmonary arrest and acute 
myocardial infarction.  It was his opinion that this 
diagnosis was purely speculative.  He indicated that there  
are many clinical entities which can result in cardiovascular 
collapse of which myocardial infarction is just one.  He did 
not believe that the existing clinical evidence supported one 
more than the other.  

In a December 2004 letter, S.M., M.D., indicated that it 
would be speculative to assume that the cause of death was 
cardiac in nature in the absence of an autopsy.  

In a December 2004 letter, a coroner questioned the manner 
that the death certificate was prepared.  

In a December 2004 letter, the examiner who provided January 
2004 and April 2004 opinions indicated that when he 
originally analyzed the medical information on the veteran, 
he did not have the information enclosed in this package 
(which is unclear from this physician's letter) and that he 
wanted his prior letter withdrawn.  

In February 2005, the medical advisor to the appellant's 
representative who provided the August 1995 medical opinion, 
indicated that in considering the record, that the cause of 
death listed on the death certificate was highly speculative, 
and that the veteran's medications caused ill effects, it was 
his opinion that the most likely cause of death was 
cardiopulmonary arrest caused by prescribed medications.  

In a May 2005 letter, Reverend P.L., stated that the 
veteran's medications did not relieve his tinnitus, but 
exacerbated his and his family's sufferings.  

In November 2005, the same examiner who provided the January 
2003 and April 2004 opinions, provided another medical 
opinion, based on the complete record.  The examiner noted 
that the cause of death as listed on the death certificate 
had been questioned by physicians.  In considering the causes 
of sudden death, the common ones were fatal arrhythmias, 
myocardial infarction with cardiogenic shock, exsanguinations 
from trauma or other causes, severe head trauma, massive 
pulmonary embolism, and stroke.  Currently accepted risk 
factors for myocardial infarction include smoking, diabetes, 
hypertension, obesity, sedentary lifestyle, and 
hypercholesterolemia.  The examiner noted that the meager 
medical records document only one risk factor, obesity, and 
that a sedentary lifestyle could be inferred.  Hypertension 
and diabetes had been excluded and the other risk factors 
were unknown.  With respect to fatal arrhythmia, the veteran 
had a documented low-grade sinus tachycardia.  An 
electrocardiogram in 1985 was normal.  It was suggested that 
the veteran's Xanax was responsible for the tachycardia, but 
the temporal relationship of Xanax to tachycardia would not 
be ascertained from the medical record.  When observed on 
clinic visits, the tachycardia might have been due to the 
veteran's known anxiety disorder.  When Tenormin was 
initiated to control the heart rate after the Holter 
monitoring in March 1986, the veteran's pulse was recorded as 
76 on the April 1986 visit.  It should be noted that sinus 
tachycardia is not a fatal arrhythmia.  The veteran was at 
risk for pulmonary embolus due to swollen legs and previous 
venous disease.  Massive bleed from a ruptured abdominal 
aortic aneurysm was unlikely while stroke and traumatic brain 
injury can effectively be ruled out, based on the veteran's 
presentation to the EMTs called to the veteran's home on his 
day of death.  In conclusion, the exact or likely cause of 
the veteran's death could not be determined.  

The examiner noted that there was ample documentation in the 
claims file in the form of professional opinions by 
psychologists, clinical social workers, and audiologists, to 
suggest an association between tinnitus and psychological 
disorders, such as anxiety and depression.  While it is 
stated in the medical record that the veteran had been 
depressed over his separation from service, which may have 
been true, it is not difficult to surmise that the veteran's 
tinnitus was a contributing factor or a possibly primary 
factor in the development of the veteran's psychological 
disorders.  Such thinking might also be ascribed to the 
veteran's headaches.  While research is ongoing as to the 
relationship of stress to the development of cardiovascular 
disease, the information at this time is inconclusive to 
suggest a direct link, in the absence of other risk factors.  

The examiner indicated that Xanax may or may not have been 
responsible for the veteran's tachycardia.  However, 
tachycardia is not considered to be a fatal arrhythmia.  
Tenormin (Atenolol) as well as other pharmaceuticals in the 
class of beta blockers has also been noted to be responsible 
for a recrudescence of previously established angina or, in 
some cases, sudden unexpected death shortly after being 
withdrawn abruptly.  Neither Xanax or Tenormin are known to 
cause cardiovascular disease.  Overdoses of Xanax can lead to 
pulmonary arrest, but the veteran had been on a stable dose 
for quite some time and there was no evidence of an overdose.  

The medical record did not indicate that the veteran's 
Tenormin was abruptly stopped.  The examiner concluded that 
neither Xanax nor Tenormin provided a substantial or material 
contribution to the development of cardiovascular disorder, 
terminal myocardial infarction, or cardiopulmonary arrest.  
Similarly, no medications prescribed by VA for the veteran's 
psychological symptoms, including depression and anxiety, 
substantially or materially contributed to the veteran's 
terminal acute myocardial infarction and cardiopulmonary 
arrest.  

The examiner concluded that the veteran's tinnitus 
contributed to psychological symptoms.  However, considering 
all of the above, it was the examiner's opinion that it was 
not at least as likely as not that the veteran's death was 
the result of VA treatment with Xanax or other medications.  
As noted, the actual cause of death, is undeterminable.  

In January 2006, J.R.S. further indicated that although he is 
not a medical man, be borrowed his conclusions about Xanax 
from literature, and determined that it had a lethal effect 
on the veteran.  

In May 2006, the appellant testified at a personal hearing.  
The appellant stated that the veteran's tinnitus was the 
result of noise exposure during service.  After service, the 
noise in his head worsened.  He was placed on Xanax for 
relief in the 1980's.  The day of his death, the appellant 
stated that the veteran was flailing around like he was 
having a seizure.  The appellant indicated that it was her 
belief that a withdrawal from his drugs caused the seizure 
and his death.  She stated that his last refill of his drugs 
was made by the Naval Air Station and not VA.  She related 
that he was also given Dimetapp.  

The Board notes that the claimant has submitted a great deal 
of lay evidence in support of her claim.  The Board accepts 
that these individuals heard the veteran complain of medical 
problems and witnessed mood and behavioral changes.  The 
evidence is consistent in this regard and the lay persons are 
competent to make these assessments.  

However, the lay evidence is not competent with regard to 
medical opinions.  See Espiritu.  In that regard, the 
evidence submitted by medical professionals is considered to 
be competent.  Some of this competent medical evidence 
conflicts.  The Board must weigh the credibility and 
probative value of the medical opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account 
for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).


Service Connection for the Cause of the Veteran's Death

The competent medical evidence consistently establishes that 
the veteran's tinnitus had its onset during service.  In 
addition, the competent evidence establishes that the 
tinnitus likely caused the veteran to develop a psychiatric 
disorder, diagnosed as depression and anxiety.  

According to the Certificate of Death, the cause of death was 
a cardiopulmonary arrest due to an acute myocardial 
infarction.  There were no other significant conditions 
contributing to death.  No autopsy was performed.  

The competent medical evidence, as supported by lay evidence 
such as the coroner's statement, establishes that there were 
deficiencies in the Certificate of Death.  

The competent medical evidence further shows that there was a 
lack of detailed medical treatment in the years preceding the 
veteran's death.  Also, as noted, there was no autopsy.  Both 
VA and private physicians have questioned the cause of the 
veteran's death as listed on the Certificate of Death.  

In evaluating the competent medical evidence of record, the 
Board affords the most probative value to the November 2005 
VA medical opinion.  This opinion is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  The Board 
notes that the same examiner provided prior opinions with 
less medical evidence available for review.  This examiner 
revised his opinion when afforded a more complete medical 
picture of the veteran.  Although there is in essence an 
incomplete record of the veteran's medical state since he did 
not undergo certain physical or laboratory tests in the years 
prior to death, the examiner meticulously examined the 
various risk factors in the veteran's demise and addressed 
their applicability in this case.  The November 2005 opinion 
was based on the complete record.  The Board notes that a 
medical advisor to the appellant's representative provided an 
opinion in August 1995 and February 2005.  However, this 
examiner indicated that the veteran did not have any heart 
disease during his lifetime.  He did not comment on the 
treatment for tachycardia or venous disease.  He did not 
assess any other risk factors.  In sum, his opinion is much 
less thorough and detailed.  As such, the VA examiner's 
opinion is more probative.  

The November 2005 VA medical opinion concluded that the cause 
of death was undeterminable.  This opinion is supported by 
the private medical opinions which also concluded that the 
determination on the Certificate of Death was speculative.  

The question remains as to whether the service-incurred 
tinnitus and associated psychiatric disorders are related to 
the veteran's death or whether the veteran's death is 
otherwise related to service.  

First, in the event that cardiovascular disease caused death, 
the Board notes that the service medical records are negative 
for cardiovascular disease or injury nor was a cardiovascular 
disability manifest within 1 year of separation.  

It is also the appellant's contention that the veteran's 
tinnitus and psychiatric disabilities caused or contributed 
substantially or materially to cause the veteran's death.  
The most probative competent medical evidence establishes 
that any stress caused by these disorders was not related to 
death.  Further, the medications prescribed for these 
disorders were not related to the veteran's death.  The VA 
examiner who provided the most probative opinion indicated 
that Xanax may or may not have been responsible for the 
veteran's tachycardia.  However, tachycardia is not 
considered to be a fatal arrhythmia.  He also noted that 
neither Xanax or Tenormin are known to cause cardiovascular 
disease.  The examiner concluded that Tenormin was not 
related to death.  He stated that neither Xanax nor Tenormin 
provided a substantial or material contribution to the 
development of cardiovascular disorder, terminal myocardial 
infarction, or cardiopulmonary arrest.  Similarly, no 
medications prescribed for the veteran's psychological 
symptoms, including depression and anxiety, substantially or 
materially contributed to the veteran's terminal acute 
myocardial infarction and cardiopulmonary arrest.  It was the 
examiner's opinion that it was not at least as likely as not 
that the veteran's death was the result of the veteran's 
medications.  

Further, the most probative competent medical evidence 
establishes that there was no relationship otherwise between 
service and the veteran's death.  There is no competent 
probative evidence that any inservice disease or injury 
contributed substantially or materially to cause death.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record. Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the medical professional who provided the most probative 
opinion has determined that the veteran's death was not 
related to service, the Board cannot substitute its own 
medical judgment.

Likewise, the Board attaches greater probative weight to the 
findings of skilled, unbiased professionals.  The appellant 
is sincere in her contentions, but they are not probative 
evidence and are not supported by the competent medical 
opinion.

Thus, the Board concludes that the veteran's tinnitus and 
psychiatric disorders which were related to service, were not 
the immediate or underlying cause of the veteran's death, and 
were not etiologically related to the cause of death.  
Furthermore, the fatal disease process was not manifest 
during service or within one year of separation.  The 
veteran's tinnitus and psychiatric disorders did not 
contribute substantially or materially to cause the veteran's 
death and were not of such severity that they resulted in 
debilitating effects and a general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of other disease causing death.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


38 U.S.C.A. § 1151

At the veteran's personal hearing, the appellant very clearly 
indicated that the veteran's prescribed medications, which 
she asserted that the veteran had ceased taking immediate 
prior to death, were not prescribed by VA, but rather by the 
Naval Air Station.  In order for compensation to be paid 
under 38 U.S.C.A. § 1151, the veteran must have suffered 
additional disability or death as the result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by VA.  The contention is that the 
prescribed medications or the withdrawal thereof caused the 
veteran's death.  

First, the medications were not prescribed nor withdrawn by 
VA.  The veteran was taking medication prescribed by Luke Air 
Force Base or by the Watervliet Arsenal.  The appellant very 
clearly indicated that the veteran was not seen by VA.

Second, even assuming that the veteran had been taking VA-
prescribed Xanax and Tenormin, the use or discontinued use 
did not result in death, as noted above, according to the 
most probative evidence of record.  The Board notes that 
J.R.S., opined otherwise, but he himself acknowledged that he 
does not have the appropriate medical training.  Likewise, 
while there are pharmacist statements and medical literature, 
they only discuss risks in general, and side-effects in 
general, and are not specific to the veteran's case in that 
there was no complete review of the veteran's records and a 
medical opinion provided based on those records.  Conversely, 
the VA examiner who provided the most probative medical 
opinion thoroughly reviewed the record and addressed all 
pertinent aspects of the record.  

Thus, the veteran's death was not the result of VA medical 
treatment.  Accordingly, compensation may not be awarded in 
the same manner as if such death was service-connected. 38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of VA prescribed 
medications is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


